DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 6, 11, 16 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Standridge (US Patent Application Publication No. 2014/0262344) in view of Vinson et al. (US Patent Application Publication No. 2016/0040492).
In reference to claim 1, Standridge discloses a downhole tool 18 comprising:
slips 38 configured to grippingly engage a well casing 14 when the downhole tool 18 is set (see Fig. 1); 
a cone 40 slidingly engaged with the slips 38, the cone 40 comprising an open bore through the cone 40 axially aligned with the cone 40 (see Fig. 1);

a packer element 62 located adjacent to the extrusion limiter 66 and slidingly engaged with the cone 40 (see Fig. 1);
wherein the downhole tool 18 is adapted to be set after run-in using a wireline adapter kit (par. 0065, “tool 18 is then positioned at the desired depth or location by a setting tool, such as a wireline”), and wherein the wireline adapter kit comprises a setting sleeve 20 located adjacent to the slips 38 (see Fig. 1).
Standridge discloses a packer element 62 but it is not clear if this element 62 constitutes a packer cup element.  Vinson discloses that packer cup elements can be used interchangeably with other seal elements (par. 0046).  It would have been obvious to a person having ordinary skill in the art at the time to use a packer cup element in place of the packer element of Standridge as it amounts to a substitution of known equivalents to perform the same function, which is in this case to seal against a casing.
Standridge also fails to disclose that the wireline adapter kit includes a tension mandrel to which the downhole tool is attached during run-in.  Vinson discloses a tension mandrel 36 (see Fig. 5, par. 0036).  It would have been obvious to a person having ordinary skill in the art at the time of the invention to include a tension mandrel so that tensile force can be applied to the downhole tool to set the downhole tool in the well.
In reference to claim 6, Standridge fails to disclose that one of the slips, cone, extrusion limiter, or packer cup is at least partially constructed of dissolvable materials.  Vinson discloses that setting elements for a plug can be composed of dissolvable material (par. 0017).  It would have been obvious to a person having ordinary skill in the art at the time of the invention to form at least one of the slips, 

In reference to claim 11, Standridge discloses a method of deploying downhole tool assemblies, the method comprising:
running a downhole tool assembly 18 into a casing 14 of a wellbore 12 utilizing a wireline adapter kit (par. 0065) attached to the downhole tool assembly 18, wherein the downhole tool 18 comprises:
slips 38 configured to grippingly engage a well casing 14 when the downhole tool 18 is set, a cone 40 slidingly engaged with the slips 38, the cone 40 comprising an open bore through the cone 40 axially aligned with the cone 40,
an extrusion limiter 66 engaged by the cone 40 (see Fig. 1, Standridge never explicitly describes the packer shoes 66 as extrusion limiters, but the shoes 66 “provide axial support to the ends of packer element assembly” [par. 0047] and would inherently provide some support against extrusion), and
a packer element 62 located adjacent to the extrusion limiter 66 and slidingly engaged with the upper cone 40; and
wherein the downhole tool 18 is adapted to be set after run-in using a wireline adapter kit (par. 0065, “tool 18 is then positioned at the desired depth or location by a setting tool, such as a wireline”), and wherein the wireline adapter kit comprises a setting sleeve 20 located adjacent to the slips 38 (see Fig. 1);
simultaneously creating a pushing force and a pulling force on the downhole tool 18 assembly to set the downhole tool assembly 18 in the casing 14 to create a seal between the downhole tool 18 and the casing 14 (par. 0065);

Standridge fails to disclose that the wireline adapter kit comprises a mandrel; or removing at least a portion of the wireline adapter kit to leave at least a portion of the downhole tool assembly sealed in the casing, including removing the mandrel of the wireline adapter kit from the downhole tool assembly.
Vinson discloses the downhole tool 50 is adapted to be set after run-in using a wireline adapter kit 30 (par. 0047), and the wireline adapter kit 30 includes a tension mandrel 36 (par. 0062) to which the downhole tool 50 is attached during run-in (see Fig. 5).  The mandrel 36 is removed during actuation of the tool 30 (par. 0063).  It would have been obvious to a person having ordinary skill in the art at the time of the invention to run the downhole tool into the well with a wireline adapter and tension mandrel, in place of the wireline adapter and actuator disclosed by Standridge, as it amounts to a substitution of known equivalents to perform the same function, which is in this case to run a packer into a well and actuate the packer.
Standridge also fails to disclose that the wireline adapter kit includes a tension mandrel to which the downhole tool is attached during run-in.  Vinson discloses a tension mandrel 36 (see Fig. 5, par. 0036).  It would have been obvious to a person having ordinary skill in the art at the time of the invention to include a tension mandrel so that tensile force can be applied to the downhole tool to set the downhole tool in the well.
In reference to claim 16, Standridge fails to disclose that one of the slips, cone, extrusion limiter, or packer cup is at least partially constructed of dissolvable materials.  Vinson discloses that setting elements for a plug can be composed of dissolvable material (par. 0017).  It would have been obvious to a person having ordinary skill in the art at the time of the invention to form at least one of the slips, .

Claims 2, 3, 12 and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Standridge (US Patent Application Publication No. 2014/0262344) in view of Vinson et al. (US Patent Application Publication No. 2016/0040492) as applied to claims 1 and 11 above, and further in view of Baugh et al. (US Patent No. 5,511,620).
In reference to claims 2, 3, 12 and 13, Standridge and Vinson fail to disclose that the downhole tool has an outside diameter, and wherein the open bore has an inside diameter, and wherein the ratio of the inside diameter to the outside diameter is greater than 0.86.
Baugh discloses a downhole packer tool wherein the downhole tool has an outside diameter of 8.210 inches, and wherein the open bore has an inside diameter of 7.45 inches to 7.780 inches, and wherein the ratio of the inside diameter to the outside diameter is greater than 0.86 (0.94, col. 11, lines 12-16).  It would have been obvious to a person having ordinary skill in the art at the time of the invention to provide a tool with such a ratio in diameters to maximize the flow area passing through the downhole tool.

Claims 4 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Standridge (US Patent Application Publication No. 2014/0262344) in view of Vinson et al. (US Patent Application Publication No. 2016/0040492) as applied to claims 1 and 11 above, and further in view of White (US Patent Application Publication No. 2017/0002621).
In reference to claims 4 and 14, Standridge and Vinson fail to disclose that the cone comprises an upwardly-facing chamfered shoulder.
.

Claims 5 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Standridge (US Patent Application Publication No. 2014/0262344) in view of Vinson et al. (US Patent Application Publication No. 2016/0040492) as applied to claims 1 and 11 above, and further in view of Powers (US Patent Application Publication No. 2014/0251612).
In reference to claims 5 and 15, Standridge and Vinson both fail to disclose that one of the slips, cone, extrusion limiter, or packer cup is constructed of a composite material selected from a filament wound fiberglass/resin or molded thermoset plastic.
Powers discloses that parts of a downhole packer can be formed from filament wound resin (par. 0051).  This material permits the downhole packer to dissolve when exposed to a solvent 51 (par. 0043).  It would have been obvious to a person having ordinary skill in the art at the time of the invention to form parts of a downhole packer from filament wound resin so that the downhole tool can be dissolved after usage.

Claims 7 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Standridge (US Patent Application Publication No. 2014/0262344) in view of Vinson et al. (US Patent Application Publication No. 2016/0040492) as applied to claims 1 and 11 above, and further in view of Fripp et al. (US Patent Application Publication No. 2016/0201435).
In reference to claims 7 and 17, Standridge and Vinson fail to disclose an elastomer lip around the outside perimeter of the packer cup to provide a pressure seal to the well casing.
.

Allowable Subject Matter
Claims 9, 10, 19 and 20 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Response to Arguments
Applicant's arguments filed 2/09/2021 have been fully considered but they are not persuasive.
Applicant argues that Standridge and Vinson fail to disclose the limitations added to claim 1 and 11.  The rejection has been amended to reflect the new limitations.  Particularly, Standridge discloses a wireline adapter kit (par. 0065) and a setting sleeve 20 located adjacent to the slips 38 and Vinson discloses a tension mandrel 36 (par. 0036).

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRAD HARCOURT whose telephone number is (571)272-7303.  The examiner can normally be reached on Monday through Friday, 9am to 6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Doug Hutton can be reached on (571)272-4137.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/BRAD HARCOURT/Primary Examiner, Art Unit 3674